667 S.E.2d 725 (2008)
ATLANTIC INTEGRATED TECHNOLOGIES, INC., and ATCO International, Inc.
v.
BANK OF AMERICA CORPORATION, d/b/a Bank of America, N.A., Bank of America, Ltd., Bank of America Singapore, and Bank of America Asia, and Bank of America, Ltd.
No. 303P08.
Supreme Court of North Carolina.
October 9, 2008.
Thomas H. Stark, Chapel Hill, for Atlantic Integrated Tech., et al.
Justin D. Howard, Raleigh, Monica E. Webb, for Bank of America Corp., et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 26th day of June 2008 in this *726 matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of October 2008."